Citation Nr: 0415977	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-06 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran filed a timely substantive appeal of the 
RO's March 1998 determination that no new and material 
evidence had been submitted to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that found the veteran's Substantive Appeal to the 
denial of his claim to reopen a claim of entitlement to 
service connection for PTSD was not timely filed.  He 
subsequently perfected an appeal of this decision.

In July 2002, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran was 
informed of this decision by correspondence dated March 16, 
1998.

2.  A Notice of Disagreement was received as to the March 
1998 RO decision in April 1998.  On December 28, 1999, a 
Statement of the Case was mailed to the veteran.

3.  A VA Form 9, substantive appeal, pertaining to the issue 
of service connection for PTSD, was received on April 20, 
2000, more than 60 days after issuance of the Statement of 
the Case and more than one year after notification of the 
rating action in dispute.





CONCLUSION OF LAW

A timely substantive appeal as to the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for PTSD was not filed.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate Review.  Decisions on claims for VA benefits are 
subject to one review on appeal to the Secretary of VA.  
Final decisions on such appeals are made by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7104(a).

Appellate review is initiated by a timely filed notice of 
disagreement and completed by a timely filed substantive 
appeal after a statement of the case is furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

On March 16, 1998, the RO notified the claimant of the 
decision not to reopen his claim for entitlement to service 
connection for PTSD and of his procedural and appellate 
rights.  On December 28, 1999, in response to a timely filed 
notice of disagreement, the RO mailed a statement of the case 
to the claimant, which apparently included a VA Form 9.  The 
cover letter sent with the statement of the case informed the 
claimant of the necessity of filing a formal appeal and 
advised him that this could be accomplished by completing and 
filing an enclosed VA Form 9.  The covering letter emphasized 
the need to read the instructions that accompanied the VA 
Form 9 very carefully.  

Substantive Appeal.  At issue here is whether the claimant 
subsequently filed a timely substantive appeal after he was 
furnished the statement of the case.

By regulation, to be considered timely, the substantive 
appeal must be filed within 60 days from the date the RO 
mails the statement of the case to the claimant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever is later.  38 C.F.R. § 20.302(b)(1).  An extension 
of the 60-day period for filing a substantive appeal may be 
granted for good cause.  Such a request must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 C.F.R. § 20.303.

As the statement of the case was mailed on December 28, 1999, 
the claimant had 60 days, or until February 28, 2000, to file 
his substantive appeal, a date that fell later than the 
reminder of the one-year period from the March 16, 1998, 
mailing of the notification of the determination being 
appealed.

The record shows that the claimant's VA Form 9 was received 
and date stamped at the RO on April 20, 2000, a date clearly 
beyond the time limit for filing the substantive appeal.  

At a hearing in July 2000 on the timeliness issue, the 
claimant testified that he never received a VA Form 9 
(substantive appeal), which the RO had indicated was included 
with the December 1999 statement of the case (SOC).  Indeed, 
it appears from a review of the claims folder that the RO 
properly mailed the SOC, apparently to include a VA Form 9, 
to the veteran and to his designated representative, the 
Georgia Department of Veterans Service.  As such, the Board 
has to presume that the VA Form 9 appeal was provided to the 
veteran and his representative.  Indeed, the law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet. App. 
483 (1997); Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Ashley v. Derwinski, 2 Vet. App. 62 (1992).

Additionally, the veteran testified at his hearing that his 
medications were changed in late 1999, causing him to not be 
cognizant enough to submit a timely substantive appeal.  He 
indicated that this change in medication impaired his 
judgment, and he was sleeping 18 hours per day during this 
time.  However, the Board notes that the veteran was able to 
participate in PTSD group therapy at the Atlanta VAMC during 
this period.  Moreover, this argument is not timely, as it 
should have been included in a request for an extension of 
time for filing, described below.

Unquestionably, the claimant did not file his substantive 
appeal timely.  Moreover, the claimant did not request an 
extension of time for filing within the applicable time 
period required by 38 C.F.R. § 20.303, that is, prior to the 
expiration of the time limit for filing a substantive appeal, 
which in this case was February 28, 2000.  Since a request 
for an extension of time for filing was not included in the 
untimely substantive appeal, 38 C.F.R. § 20.303 controls.  
Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) (veteran was not 
entitled to extension of time for perfecting appeal for good 
cause where he failed to request extension within the time 
limit for filing substantive appeal, applying 38 C.F.R. § 
20.303).

Since the claimant failed to timely file a substantive 
appeal, the Board does not have appellate jurisdiction to 
review the RO's March 1998 decision.  38 U.S.C.A. § 7108 (an 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71 [which includes 
the provisions of 38 U.S. C.A. § 7104, 7105]); Roy v. Brown, 
5 Vet. App. at 556 (in the absence of a timely substantive 
appeal, the appellant is statutorily barred from appealing 
the RO decision).

VCAA.  As an additional matter, the Board must consider the 
impact on the veteran's claim of the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA implementing 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These recent changes in the law eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Further, 
the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Nevertheless, for the reasons stated below, the 
Board finds that VA's duties under the VCAA have been 
fulfilled even though the veteran did not have the benefit of 
the explicit provisions of the VCAA.

In both the July 2000 correspondence and the August 2000 
Statement of the Case pertaining to the timeliness of appeal 
issue, the RO notified the veteran of the reasons why it was 
determined that he did not perfect a timely appeal to the 
March 1998 rating decision.  Specifically, the veteran was 
informed that he did not submit a timely substantive appeal 
after notification of the adverse March 1998 rating action.  
This is essentially the same rationale for the Board's 
decision herein.  It is also noted that the August 2000 
Statement of the Case included a summary of the applicable 
statutory and regulatory provisions pertinent to the instant 
case.  Further, the veteran has not indicated the existence 
of any evidence that is not on file which would support a 
finding that a substantive appeal was timely filed.  The 
veteran was also afforded an opportunity to present evidence 
at a July 2002 videoconference hearing.  Moreover, the Board 
notes the issue of timeliness of appeal is a question of law; 
the veteran either fulfilled the requirements or he did not.  
The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since 
the veteran did not fulfill the legal requirement of filing a 
timely substantive appeal to the adverse March 1998 rating 
decision, the benefit of the doubt doctrine is not for 
application in the instant case.  Also, as the law and not 
the facts is dispositive in this case, there does not appear 
to be any reasonable possibility that any additional 
assistance would aid in substantiating the veteran's claim.  

For the reasons stated above, the Board has determined that 
the veteran's claim must be denied as a matter of law.  The 
Board has also determined that the duty to assist and the 
duty to notify provisions of the VCAA have been fulfilled 
regarding the issue on appeal.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.


ORDER

In the absence of timely perfection of an appeal of a March 
1998 rating action, the Board lacks jurisdiction to consider 
the underlying issue of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for PTSD; the appeal is dismissed.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



